Citation Nr: 1018273	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  05-14 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable initial disability rating for 
service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Counsel

INTRODUCTION

The Veteran served on active duty from August 1955 to May 
1965.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The August 2004 rating decision, among other things, granted 
entitlement to service for bilateral hearing loss and awarded 
a noncompensable disability rating.  The Veteran disagreed 
with the initial disability rating and perfected an appeal.  
In February 2008, the Veteran and his representative 
presented evidence and testimony in support of his claim at a 
hearing at the RO before the undersigned Veterans Law Judge 
(VLJ).  A transcript of that hearing has been associated with 
the Veteran's VA claims folder.

In a July 2008 decision, the Board remanded the claim for 
further evidentiary and procedural development.

Issue not on appeal

The August 2004 rating decision also denied service 
connection for a right knee disorder claimed to be secondary 
to a service-connected left knee disability.  The Veteran 
disagreed and perfected and appeal.  In a September 2009 
rating decision, the RO granted service connection for the 
Veteran's right knee disability.  There is nothing in the 
record indicating that the Veteran has disagreed with the 
disability rating assigned by the RO for that disability.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where 
an appealed claim for service connection is granted during 
the pendency of the appeal, a second Notice of Disagreement 
must thereafter be timely filed to initiate appellate review 
of "downstream" issues such as the compensation level 
assigned for the disability or the effective date of service 
connection].  Thus, the issue is not on appeal at this 
juncture.


FINDINGS OF FACT

The Veteran's bilateral hearing loss is manifested by mild 
sensorineural right ear hearing loss and moderate 
sensorineural left ear hearing loss.


CONCLUSION OF LAW

The criteria for a compensable initial disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85, 4.86 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his hearing loss has worsened and 
that he is entitled to a compensable disability rating.  The 
Board will address preliminary matters and then render a 
decision on the issue on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

As noted above, the Board remanded the Veteran's claim for 
further procedural and evidentiary development.  
Specifically, with regard to the Veteran's claim for a 
compensable initial disability rating, the Board ordered VBA 
to ensure the Veteran had received all legally required 
notice, and to provide the Veteran with an audiological 
examination to determine the current nature and degree of the 
Veteran's bilateral hearing loss.

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order").  As 
is more thoroughly discussed below, the Board finds that the 
Veteran has received all legally required notice and the 
record shows the Veteran underwent an audiological 
examination in April 2009.  The Board finds that VBA has 
substantially complied with the remand order as it pertains 
to the remaining claim on appeal.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 
2002); 38 C.F.R. 
§ 3.159(b) (2009); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2009).  

With regard to the issue of a compensable initial disability 
rating for service-connected bilateral hearing loss, the 
United States Court of Appeals for the Federal Circuit and 
the United States Court of Appeals for Veterans Claims 
(Court) have held that once service connection is granted the 
claim is substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 
22 Vet.App. 128 (2008).  See also Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  The Board observes that the Veteran 
has not contended, nor does the record indicate, that his 
claim has been prejudiced by a lack of notice.  See Goodwin 
supra at 137 [Where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements].

In addition, the Veteran was notified in letters dated June 
2004 and July 2008 that reasonable efforts would be made to 
help him obtain evidence necessary to support his claim, 
including that VA would request any pertinent records held by 
Federal agencies, such as military records, and VA medical 
records.  The Veteran was also notified of how VA determines 
a disability rating and an effective date in letters dated 
may 2006 and July 2008 in accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran's claim was 
adjudicated subsequent to the notices and presented testimony 
on the issues on appeal during his February 2008 Board 
hearing.  Thus, the Veteran had a meaningful opportunity to 
participate in the adjudication of his claim.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Overton 
v. Nicholson, 20 Vet. App. 427, 435 (2006).

The Board observes that the RO has obtained the Veteran's 
service treatment records and VA treatment records.  The 
Veteran has also been provided with VA medical examinations 
pertaining to his claim, including that conducted in April 
2009.  See 38 C.F.R. § 3.159(c) (4).  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination with respect to the issues on appeal has been 
met.  See 38 C.F.R. § 3.159(c) (4). 

The Board finds that under the circumstances of this case VA 
has satisfied the notification and duty to assist provisions 
of the law and that no further actions pursuant to the VCAA 
need be undertaken with respect to the claims decided herein.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  As noted in the Introduction, the Veteran and his 
representative presented evidence and testimony in support of 
his claims before the undersigned VLJ.    


Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2009).

Assignment of a diagnostic code

The Veteran's bilateral hearing loss is rated as 
noncompensable or zero percent disabling under Diagnostic 
Code 6100.  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992).

The veteran's bilateral hearing loss is currently rated under 
38 C.F.R. § 4.85, Diagnostic Code 6100 [hearing impairment] 
(2009).  Diagnostic Code 6100 is deemed by the Board to be 
the most appropriate primarily because it pertains 
specifically to the primary diagnosed disability in the 
veteran's case (bilateral hearing loss).  The Board can 
identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate and the veteran has 
not requested that another diagnostic code be used.  
Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 6100.



Specific schedular criteria

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1000, 2000, 
3000 and 4000 cycles per second.  The rating schedule 
establishes 11 auditory acuity levels designated from Level I 
for essentially normal hearing acuity, through Level XI for 
profound deafness.  VA audiometric examinations are conducted 
using a controlled speech discrimination test together with 
the results of a puretone audiometry test.  The vertical 
lines in Table VI (in 38 C.F.R. § 4.85) represent nine 
categories of the percentage of discrimination based on the 
controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel (dB) 
loss based on the pure tone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the puretone dB loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent.  See 38 C.F.R. § 4.85 (2009).  

The provisions of 38 C.F.R. § 4.86(a) provide that when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 dB or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  The provisions of 38 C.F.R. § 
4.86(b) provide that when the puretone threshold is 30 dB or 
less at 1000 hertz, and 70 dB or more at 2000 hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2009).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran seeks entitlement to a higher disability rating 
for his service-connected bilateral hearing loss, which is 
currently evaluated as noncompensably disabling.  
As indicated above, the resolution of this issue involves 
determining the level of hearing acuity in each ear.



The pertinent evidence consists of three VA audiological 
examinations.  The first, conducted in July 2004, revealed 
the following puretone thresholds:  




HERTZ




1000
2000
3000
4000
RIGHT

25
30
50
70
LEFT

30
30
35
60

The average decibel loss for the right ear was 44 and the 
average decibel loss for the left ear was 39.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear and 94 percent in the left ear.  

Applying these values to the rating criteria results in a 
numeric designation of level I in the right ear and level I 
in the left ear.  This results in a noncompensable or zero 
percent disability rating under Table VII.

The July 2004 examination results did not demonstrate 
exceptional patterns of hearing impairment requiring 
consideration under subsection (a) of 38 C.F.R. § 4.86 
[thresholds of 55 or greater for all four Hertz frequencies].  

The second audiological examination in the record is dated 
June 2006, and it reveals the following puretone thresholds:  




HERTZ




1000
2000
3000
4000
RIGHT

25
50
50
50
LEFT

30
45
45
50

The average decibel loss for the right ear was 44 and the 
average decibel loss for the left ear was 43.  Speech 
audiometry revealed speech recognition ability of 86 percent 
in the right ear and 88 percent in the left ear.  

Applying these values to the rating criteria results in a 
numeric designation of level II in the right ear and level II 
in the left ear.  This results in a noncompensable or zero 
percent disability rating under Table VII.

The June 2006 examination results do not demonstrate 
exceptional patterns of hearing impairment requiring 
consideration under subsection (a) of 38 C.F.R. § 4.86 
[thresholds of 55 or greater for all four Hertz frequencies].  

Finally, the record includes an April 2009 audiological 
examination which reveals the following puretone thresholds:  




HERTZ




1000
2000
3000
4000
RIGHT

20
50
50
55
LEFT

35
45
45
65

The average decibel loss for the right ear was 44 and the 
average decibel loss for the left ear was 48.  Speech 
audiometry revealed speech recognition ability of 98 percent 
in the right ear and 88 percent in the left ear.  

Applying these values to the rating criteria results in a 
numeric designation of level I in the right ear and level II 
in the left ear.  This results in a noncompensable or zero 
percent disability rating under Table VII.

The April 2009 examination results also do not demonstrate 
exceptional patterns of hearing impairment requiring 
consideration under subsection (a) of 38 C.F.R. § 4.86 
[thresholds of 55 or greater for all four Hertz frequencies].  

There is no competent medical evidence to the contrary.  The 
Board acknowledges the Veteran's statements to the effect 
that he is significantly impacted by his service-connected 
hearing loss.  However, the Veteran's belief regarding his 
hearing loss, no matter how sincere, is moot because, as 
discussed in the law and regulations section above, the Board 
must adjudicate this claim by mechanically applying the 
schedular criteria.   See Lendenmann, supra.


In summary, based on the review of the entire record, the 
Board concludes that the criteria for an increased disability 
rating for the Veteran's bilateral hearing loss have not been 
met.

Fenderson consideration

The Veteran's initial claim of entitlement to service 
connection for hearing loss was granted, and a noncompensable 
disability rating was assigned effective January 30, 2004.

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

As discussed above, the medical evidence of record appears to 
support the proposition that the Veteran's service-connected 
hearing loss has not changed appreciably since he filed his 
claim.  There appears to have been no medical findings and no 
other evidence which would allow for the assignment of an 
increased disability rating at any time during the period of 
time here under consideration.  Based on the record, the 
Board finds that a noncompensable disability rating was 
properly assigned for the entire period from the date of 
service connection, January 30, 2004.

Extraschedular consideration

An extraschedular disability rating is warranted upon a 
finding that the claim presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards. See 38 C.F.R. 
§ 3.321(b)(1) (2009).  An exceptional case includes factors 
such as marked interference with employment or frequent 
periods of hospitalization that render impracticable the 
application of the regular schedular standards. See Fanning 
v. Brown, 4 Vet. App. 225, 229 (1993).


Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

In this case, with respect to the initial inquiry posed by 
Thun, the Board has been unable to identify an exceptional or 
unusual disability picture with respect to the Veteran's 
service-connected bilateral hearing loss disability.  As 
noted above, the medical evidence fails to demonstrate that 
the symptomatology of the Veteran's hearing loss is of such 
an extent that application of the ratings schedule would not 
be appropriate.  Accordingly, the Board finds that the 
veteran's disability picture has been contemplated by the 
ratings schedule.

Since the available schedular evaluations adequately 
contemplate the Veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment. See 
38 C.F.R. § 3.321(b)(1).  In this case, there is no 
indication that the Veteran has required frequent 
hospitalizations for his hearing loss and the Veteran 
testified that he left employment for a reason other than his 
hearing loss.  



ORDER

Entitlement to a compensable initial disability rating for 
service-connected bilateral hearing loss is denied.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


